Exhibit 10.8.3

DEFERRED STOCK AWARD AGREEMENT

UNDER THE MERCURY COMPUTER SYSTEMS, INC.

2005 STOCK INCENTIVE PLAN

Name of Grantee:

No. of Phantom Stock Units Granted:

Grant Date:

Pursuant to the Mercury Computer Systems, Inc. 2005 Stock Incentive Plan (the
“Plan”) as amended through the date hereof, Mercury Computer Systems, Inc. (the
“Company”) hereby grants a deferred stock award consisting of the number of
phantom stock units listed above (an “Award”) to the Grantee named above. Each
“phantom stock unit” shall relate to one share of Common Stock, par value $.01
per share (the “Stock”) of the Company specified above, subject to the
restrictions and conditions set forth herein and in the Plan.

1. Restrictions on Transfer of Award. The Award shall not be sold, transferred,
pledged, assigned or otherwise encumbered or disposed of by the Grantee, until
(i) the phantom stock units have vested as provided in Section 2 of this
Agreement, and (ii) shares have been issued pursuant to Section 4 of this
Agreement.

2. Vesting of Phantom Stock Units. The phantom stock units shall vest in
accordance with the schedule set forth below, provided in each case that the
Grantee is then, and since the Grant Date has continuously been, employed by the
Company or its Subsidiaries.

 

Incremental (Aggregate)

Number of

Phantom Stock Units Vested

  

Vesting Date

              

3. Forfeiture. In the event the Grantee’s employment is terminated prior to the
applicable vesting dates, all phantom stock units that have not previously been
vested on such dates shall be immediately forfeited to the Company.

4. Receipt of Shares of Stock.

(a) As soon as practicable following each vesting date, the Company shall direct
its transfer agent to issue to the Grantee in book entry form the number of
shares of Stock equal to the number of phantom stock units credited to the
Grantee that have vested pursuant to Section 2 of this Agreement on such date in
satisfaction of such phantom stock units.

(b) In each instance above, the issuance of shares of Stock shall be subject to
the payment by the Grantee by cash or other means acceptable to the Company of
any federal,



--------------------------------------------------------------------------------

state, local and other applicable taxes required to be withheld in connection
with such issuance in accordance with Section 7 of this Agreement. The Grantee
understands that once shares have been delivered by book entry to the Grantee in
respect of the phantom stock units, the Grantee will be free to sell such shares
of Stock, subject to applicable requirements of federal and state securities
laws.

5. Incorporation of Plan. Notwithstanding anything herein to the contrary, this
Agreement shall be subject to and governed by all the terms and conditions of
the Plan, including the powers of the Administrator set forth in Section 2(b) of
the Plan. Capitalized terms in this Agreement shall have the meaning specified
in the Plan, unless a different meaning is specified herein.

6. Transferability of this Agreement. This Agreement is personal to the Grantee,
is non-assignable and is not transferable in any manner, by operation of law or
otherwise, other than by will or the laws of descent and distribution.

7. Tax Withholding. The Grantee shall, not later than the date as of which the
receipt of this Award becomes a taxable event for Federal income tax purposes,
pay to the Company or make arrangements satisfactory to the Administrator for
payment of any Federal, state, and local taxes required by law to be withheld on
account of such taxable event. The Grantee may elect to have the required
minimum tax withholding obligation satisfied, in whole or in part, by
(i) authorizing the Company to withhold from shares of Stock to be issued, or
(ii) transferring to the Company, a number of shares of Stock with an aggregate
Fair Market Value that would satisfy the withholding amount due.

8. Miscellaneous.

(a) Notice hereunder shall be given to the Company at its principal place of
business, and shall be given to the Grantee at the address set forth below, or
in either case at such other address as one party may subsequently furnish to
the other party in writing.

(b) This Agreement does not confer upon the Grantee any rights with respect to
continuation of employment by the Company or any Subsidiary.

 

MERCURY COMPUTER SYSTEMS, INC. By:  

 

  Title:



--------------------------------------------------------------------------------

The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned.

 

Dated:  

 

   

 

      Grantee’s Signature       Grantee’s name and address:      

 

     

 

     

 